[Cite as Petruzzi v. Garden Art Innovations, L.L.C., 2021-Ohio-4600.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

JENNIFER PETRUZZI                                           C.A. No.    29895

        Appellant

        v.                                                  APPEAL FROM JUDGMENT
                                                            ENTERED IN THE
GARDEN ART INNOVATIONS, LLC                                 COURT OF COMMON PLEAS
                                                            COUNTY OF SUMMIT, OHIO
        Appellee                                            CASE No.   CV-2019-12-4582

                                 DECISION AND JOURNAL ENTRY

Dated: December 30, 2021



         SUTTON, Judge.

         {¶1} Plaintiff-Appellant, Jennifer Petruzzi, appeals the judgment of the Summit County

 Court of Common Pleas, granting Defendant-Appellee’s, Garden Art Innovations, LLC

 (“GAI”), Civ.R. 60(B) motion for relief from cognovit judgment. For the reasons that follow,

 this Court reverses.

                                                      I.

                                          Relevant Background

         {¶2} The present appeal arises from GAI’s alleged default on a cognovit note owed to

 Ms. Petruzzi as part of a settlement agreement related to the termination of Ms. Petruzzi’s

 employment. According to the parties’ settlement agreement, GAI employed Ms. Petruzzi from

 July 2015 through June 2016, and the terms of Ms. Petruzzi’s employment included a 1%

 ownership interest in GAI. A dispute arose between the parties when Ms. Petruzzi attempted to

 buyout her 1% interest in GAI for $50,000.00. After several years of negotiations, the parties,
                                               2


while represented by counsel, resolved the dispute with a settlement agreement and cognovit

note. As part of the negotiated settlement, Ms. Petruzzi agreed to accept $35,000.00 for her 1%

interest, unless GAI defaulted on the note.

                                      The Cognovit Note

        {¶3} The cognovit note stated, in relevant part:

       [GAI] shall pay [Ms. Petruzzi] the total sum of Thirty-Five Thousand Dollars
       ($35,0000.00) (the “Settlement Sum”) as follows:
                                            ***
       a.     Five Thousand Eight Hundred Thirty-Three Dollars and thirty-three cents
       ($5,833.33) by August 30, 2018.

       b.     Five Thousand Eight Hundred Thirty-Three Dollars and thirty-three cents
       ($5,833.33) by September 30, 2018.

       c.     Five Thousand Eight Hundred Thirty-Three Dollars and thirty-three cents
       ($5,833.33) by October 30, 2018.

       d.     Five Thousand Eight Hundred Thirty-Three Dollars and thirty-three cents
       ($5,833.33) by November 30, 2018.

       e.     Five Thousand Eight Hundred Thirty-Three Dollars and thirty-three cents
       ($5,833.33) by December 30, 2018.

       f.     Five Thousand Eight Hundred Thirty-Three Dollars and thirty-five cents
       ($5,833.35) by January 30, 2019.

       All payments shall be made by check payable to [Ms.] Petruzzi and mailed or
       delivered to her at 841 Merriman Road, Akron, OH 44303, to be postmarked by
       each due date.

              Notwithstanding the preceding terms, if [GAI] defaults in any term or
       condition of this Note, including but not limited to failing to make any payment to
       [Ms. Petruzzi] on time or in full, then [GAI’s] obligation to [Ms. Petruzzi] will
       automatically increase to Fifty Thousand Dollars ($50,000.00), less any payments
       previously made, plus interest at Eighteen Percent (18%) per annum calculated
       from the date of this Note until paid, plus attorney’s fees and expenses.

                                         ***
(Emphasis added.) The record indicates that GAI ultimately paid Ms. Petruzzi $34,999.98,

instead of $35,000.00, as required under the unambiguous terms of the cognovit note.
                                                3


        {¶4} On February 3, 2019, Ms. Petruzzi filed a complaint on the cognovit note alleging

GAI’s default and seeking $15,000.02, with interest at a rate of 18% per annum from the date of

the note until paid in full, plus attorney’s fees incurred in the amount of $1,160.00 and the costs

of the action.    In response, GAI answered alleging, inter alia, the affirmative defense of

substantial performance of the agreement with Ms. Petruzzi and that “nominal departures from a

contract are not sufficient to breach it.”

              Motion for Temporary Restraining Order and Judgment Entry

        {¶5} GAI then filed a motion for temporary restraining order (“TRO”), preliminary

injunction, and permanent injunction in an attempt to prevent Ms. Petruzzi from enforcing the

cognovit note. In so doing, GAI argued it’s “last payment was accidentally off by $0.02.”

Further, GAI indicated it “paid the fifth and sixth scheduled payments in a single check in

December 2018[,]” and “[t]he check amount for the last payment installment was $11,666.66.”

GAI took issue with Ms. Petruzzi for not making it aware of the $0.02 deficit, stating Ms.

Petruzzi, “waited until the final payment deadline passed, and then accused GAI of breaching

the Promissory Note because it was $0.02 short.”

        {¶6} In opposing GAI’s motion for TRO, Ms. Petruzzi argued, if GAI’s motions were

granted, “it would undermine the entire body of Ohio jurisprudence relating to the enforcement

of cognovit notes.” Further, Ms. Petruzzi urged the trial court to deny GAI’s motion because

GAI did not meet the requirements for injunctive relief and Ms. Petruzzi “has spent years, and

thousands of dollars in attorney’s fees, attempting to collect a debt which she is rightfully

owed.” Moreover, Ms. Petruzzi argued GAI admitted signing the cognovit note and “that it did

not pay a total of $35,000 by the deadline.”

        {¶7} A magistrate of the trial court denied GAI’s motion, stating, in pertinent part:
                                                 4


       There is scant precedent for an injunction to enjoin the entering of a judgment on
       a cognovit [note] as a cognovit note, by its definition, waives the maker’s right to
       trial, hearing, and notice and allows any attorney to confess judgment against the
       maker. [Ms. Petruzzi] argues that cognovit judgments are not subject to
       injunctive relief and [cognovit notes] are essentially self-executing so to grant
       injunctive relief would undermine the entire body of Ohio jurisprudence relating
       to the enforcement of cognovit judgment. The undersigned agrees and finds
       absent complete and total compliance with the payment terms of [the] [c]ognovit
       [n]ote, [GAI] has no legal remedy to stop enforcement of the note.

(Internal citation omitted.) (Emphasis added.) Importantly, the trial court journalized a judgment

entry on March 27, 2020, adopting the magistrate’s decision and awarding judgment in favor of

Ms. Petruzzi in the amount of $15,000.02 plus interest at 18% per annum calculated from August

24, 2018 until collected, attorney’s fees and expenses totaling $6,146.75, and all costs of

bringing the collection action.

                           Civ.R. 60(B) Motion and Judgment Entry

        {¶8} On April 30, 2020, GAI filed a Civ.R. 60(B) motion to vacate the March 27, 2020

judgment entry, again arguing the last payment to Ms. Petruzzi was accidentally reduced by

$0.02, and that Ms. Petruzzi failed to contact GAI to inform it of this deficit until after the final

deadline had passed.      GAI also explained its attempts to contact Ms. Petruzzi’s counsel

regarding the $0.02 deficiency went unanswered. GAI offered “substantial performance” as its

meritorious defense for not being in “breach” or “default” on the cognovit note. GAI stated,

“[t]his slight inadvertence does not destroy the value or purpose of the [cognovit note].” In

making this argument, GAI relied upon traditional contract jurisprudence that, “no breach of

contract generally occurs if a party has substantially complied with the contract terms.” GAI

proposed, even if it had breached or defaulted on the cognovit note, the breach or default “was

the result of mistake, inadvertence, surprise, or excusable neglect, any of which amounts to

good cause for a court to relieve a party from a final judgment.”
                                              5


       {¶9} Ms. Petruzzi opposed GAI’s Civ.R. 60(B) motion arguing GAI has no meritorious

defense for defaulting on the cognovit note because no legal authority exists to apply the

contractual concept of substantial performance to cognovit notes. Further, Ms. Petruzzi argued

the terms of the settlement agreement and cognovit note are clear and unambiguous and there is

no provision in the note allowing for a “slight” or “nominal” breach due to “mistake,

inadvertence, surprise, or excusable neglect.” Ms. Petruzzi also denied any legal or contractual

duty to inform GAI of its “underpayment.”

       {¶10}   On December 13, 2020, the trial court vacated its March 27, 2020 judgment

entry explaining, “the $.02 deficiency in the final payment was an oversight[,] especially

considering [Ms. Petruzzi] received $5,333.33 at least a month before it was due.” Further, the

trial court noted that GAI was not made aware of the error “until February 19, 2019, twenty

days after the alleged default and some seven-plus weeks after the final payment had been

made[,]” and that Ms. Petruzzi’s counsel did not respond to GAI’s efforts to resolve the issue.

In spite of its ruling, the trial court acknowledged Ms. Petruzzi and GAI “negotiated” the terms

of the settlement agreement and that the “settlement terms and the note signed by the parties

indicated that if [GAI] did not timely pay the full amount, the debt was to increase to $50,000,

less all previous payments, plus interest and attorney fees.” Notably, the trial court did not

address the meritorious defense of partial performance or substantial compliance, and instead

focused upon GAI’s “mistake” in calculating the last payment to Ms. Petruzzi.

       {¶11} Ms. Petruzzi now appeals raising one assignment of error for our review.
                                                6


                                               II.

                                 ASSIGNMENT OF ERROR

      THE TRIAL COURT ABUSED ITS DISCRETION BY GRANTING
      [GAI’S] MOTION FOR RELIEF FROM JUDGMENT TAKEN ON
      COGNOVIT INSTRUMENT[].

       {¶12} In her sole assignment of error, Ms. Petruzzi argues the trial court erred in

granting GAI’s Civ.R. 60(B) motion for relief from judgment on the cognovit note. For the

reasons that follow, this Court agrees.

       {¶13} “A cognovit promissory note is a special type of commercial paper by which a

debtor authorizes a creditor, in the event of the debtor’s default on his payment obligation, to

obtain an immediate judgment against him without prior notice or an opportunity to be heard.”

(Emphasis added.) Sutton Bank v. Progressive Polymers, L.L.C., 161 Ohio St.3d 387, 2020-

Ohio-5101, ¶ 12, citing D.H. Overmyer Co., Inc. v. Frick Co., 405 U.S. 174, 176 (1972). “[T]he

purpose of a cognovit note is to allow the holder of the note to quickly obtain judgment, without

the possibility of a trial.” Sutton Bank at ¶ 12, quoting Sky Bank v. Colley, 10th Dist. Franklin

No. 07AP-751, 2008-Ohio-1217, ¶ 7. “By signing a cognovit note, a debtor relinquishes the

possibility of notice, hearing or appearance at an action to collect in the event of non-repayment.

* * * To accomplish this, cognovit notes are accompanied by a warrant of attorney by which the

debtor provides for the waiver of the prejudgment notice and hearing requirements.”

Praetorium Secured Fund I, L.P. v. Keehan Tennessee Invests., L.L.C., 9th Dist. Lorain No.

15CA010757, 2016-Ohio-8391, ¶ 9.          Thus, “[a] cognovit note effectively eliminates the

debtor’s opportunity to be heard before judgment is rendered[,]” which is one reason cognovit

notes are generally disfavored.      Cook Family Invests. v. Billings, 9th Dist. Lorain No.

07CA009281, 2009-Ohio-73, ¶ 8; see also Sutton Bank v. Progressive Polymers, LLC, 11th
                                                 7


Dist. Portage Nos. 2018-P-0079, 2019-P-0001, 2019-Ohio-3239, ¶ 9, reversed by Sutton Bank,

supra.

         {¶14} A debtor, however, may pursue redress by filing a Civ.R. 60(B) motion, if the

debtor disputes a cognovit judgment entered against it. See Praetorium Secured Fund I, L.P. v.

Keehan Tennessee Invests., L.L.C., 9th Dist. Lorain No. 15CA010757, 2016-Ohio-8391, ¶ 9.

Ordinarily, “[t]o prevail on a motion brought under Civ.R. 60(B), the movant must demonstrate

that: (1) the party has a meritorious defense or claim to present if relief is granted; (2) the party

is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and (3) the

motion is made within a reasonable time[.]” Stojkoski v. Main 271 South, LLC, 9th Dist.

Summit No. 25407, 2011-Ohio-2117, ¶ 5, quoting GTE Automatic Electric, Inc. v. ARC

Industries, Inc., 47 Ohio St.2d 146 (1976), paragraph two of the syllabus. However, “[t]he test

outlined in GTE Automatic Elec., Inc. [] has been modified where a debtor challenges a

cognovit judgment.” Praetorium Secured Fund I, L.P. at ¶ 10, citing Huntington Natl. Bank v.

Royal Mt. Sterling Corp., 10th Dist. Franklin No. 12AP–174, 2012-Ohio-4514, ¶ 13;

Lewandowski v. Donohue Intelligraphics, Inc., 93 Ohio App.3d 430, 433 (9th Dist.1994). “A

Civ.R. 60(B) movant that challenges a cognovit judgment need only satisfy the first and third

prongs of GTE, i.e., the movant need only allege a meritorious defense and file a timely

motion.” (Emphasis added.) Praetorium Secured Fund I, L.P. at ¶ 10, Huntington at ¶ 13.

         {¶15} As such, a cognovit judgment debtor seeking redress need not allege:             “(1)

mistake, inadvertence, surprise or excusable neglect; (2) newly discovered evidence which by

due diligence could not have been discovered in time to move for a new trial under Rule 59(B);

(3) fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation or other

misconduct of an adverse party; (4) the judgment has been satisfied, released or discharged, or a
                                                 8


prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer

equitable that the judgment should have prospective application; or (5) any other reason

justifying relief from the judgment.” Civ.R. 60(B). Instead, a cognovit judgment debtor must

only allege a meritorious or valid defense to the cognovit judgment and file a timely Civ.R.

60(B) motion.

           {¶16} Indeed, “[d]efenses available to a cognovit judgment debtor seeking Civ.R. 60(B)

relief include non-default; ‘improper conduct in obtaining the debtor’s signature on the note;

deviation from proper procedures in confessing judgment on the note; and miscalculation of the

amount remaining due on the note at the time of confession of judgment.1’” Praetorium

Secured Fund I, L.P., at ¶ 12, quoting First Natl. Bank of Pandora v. Freed, 3d Dist. Hancock

No. 5-03-36, 2004-Ohio-3554, ¶ 9. Therefore, for a cognovit judgment:

       a meritorious defense is one that goes to the integrity and validity of the creation
       of the debt or note, the state of the underlying debt at the time of confession of
       judgment, or the procedure utilized in the confession of judgment on the note. A
       judgment on a cognovit note will generally not be vacated for reasons which do
       not encompass such matters of integrity and validity.

(Emphasis added.) Freed at ¶ 10. Additionally, a cognovit debtor’s argument regarding partial

payment only constitutes a meritorious defense if the debtor has not been credited by the

secured party or the trial court for payments already made on the cognovit note. See Saponari

v. Century Limousine Service, Inc., 8th Dist. Cuyahoga No. 83018, 2003-Ohio-6501, ¶ 20. (“In

this matter, as noted previously, Century Limousine asserted that it had made some payments


       1
         “[M]eritorious defense that the amount of the obligation remaining on the cognovit note
had been materially miscalculated by the secured party and the trial court.” (Emphasis added.)
First Natl. Bank of Pandora at footnote 3; see also Lewandowski v. Donohue Intelligraphics,
Inc., 93 Ohio App. 3d 430 (9th Dist.1994) (the secured party miscalculated the amount of the
outstanding balance owed on notes which entitled debtor to relief from cognovit judgment).
(Emphasis added.)
                                                9


which were not credited by Saponari. Partial payment is a meritorious defense to judgment on a

cognovit note[.]”) (Emphasis added.) See also Lewandowski at 433 (“Although the guarantee

provided that defendant’s obligation was to be reduced by ‘any and all principal amounts paid

under or set off against such Promissory Notes,’ the method used by plaintiff to calculate his

demand afforded defendant credit for only 52.048 cents of each dollar paid on those notes.

Accordingly, it appears that defendant had a meritorious defense to present to plaintiff's claim

against it.”)

        {¶17} It is undisputed that GAI’s Civ.R. 60(B) motion was filed in a timely manner. As

such, the only remaining issue for this Court’s consideration is whether GAI alleged a

meritorious defense. GAI, in its Civ.R. 60(B) motion, alleged substantial performance, a

defense used in general contract law, as its meritorious defense and also continued arguing it

mistakenly failed to timely pay the full balance due on the note by the de minimus amount of

$0.02. GAI’s argument, however, is misplaced because substantial performance on the payment

of the cognovit note does not go to the integrity and validity of the creation of the note or debt,

and therefore is not a proper meritorious defense. Notably, Ms. Petruzzi did not fail to credit

GAI for payments already made, nor did she overcharge GAI for payments already made on the

note. Moreover, this is not a situation where the trial court miscalculated the amount remaining

due on the note. Instead, Ms. Petruzzi rightfully sought recovery of the $0.02 deficit on the

$34,999.98 already paid, plus an additional $15,000.00, attorney fees and costs, in accordance

with the unambiguous default provision in the note for failing to timely pay the full amount due

and owing.

        {¶18} The trial court, however, vacated the cognovit judgment based upon GAI’s own

“mistake” in paying off the note. As such, the trial court did not vacate the judgment, pursuant
                                               10


to Ohio law, based upon a meritorious defense available to a cognovit judgment debtor. The

record reveals that GAI did not timely pay the full $35,000.00, as per the clear terms of the

cognovit note, and GAI did not contest the integrity and validity of the creation of the note or

debt as a reason to vacate the cognovit judgment. GAI is therefore subject to the unambiguous

default provision in the note which it negotiated, while represented by counsel, in its settlement

with Ms. Petruzzi. The law governing cognovit notes is rigid, but clear and well-settled. While

the amount GAI failed to pay Ms. Petruzzi was only $0.02, the amount by which GAI defaulted

is not relevant under the applicable law governing cognovit notes. Thus, for the reasons

articulated above, the trial court erred in vacating its March 27, 2020 judgment entry in favor of

Ms. Petruzzi based upon GAI’s mistake, although minor, in calculating the payoff amount of

the cognovit note.

       {¶19} Accordingly, Ms. Petruzzi’s sole assignment of error is sustained.

                                              III.

       {¶20} For the reasons stated above, Ms. Petruzzi’s sole assignment of error is

sustained. The Judgment of the Summit County Court of Common Pleas is reversed and the

matter is remanded for the trial court to reinstate its March 27, 2020 judgment entry in favor of

Ms. Petruzzi.

                                                                              Judgment reversed.




      There were reasonable grounds for this appeal.
                                                11


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     BETTY SUTTON
                                                     FOR THE COURT




TEODOSIO, J.
CONCURRING.

        {¶21} I concur in the majority opinion but write separately in order to stress that

cognovit judgments deprive a debtor of notice and an opportunity to be heard prior to their entry

and are generally disfavored in the law. Lykins Oil Co. v. Pritchard, 1st Dist. Hamilton No. C-

050982, 2006-Ohio-5262, ¶ 1; Henry Cty. Bank v. Stimmels, Inc., 3d Dist. Henry No. 7-12-19,

2013-Ohio-1607, ¶ 8; Gerold v. Bush, 6th Dist. Erie No. E-07-013, 2007-Ohio-5885, ¶ 13;

Baker Motors, Inc. v. Baker Motors Towing, Inc., 8th Dist. Cuyahoga No. 92049, 2009-Ohio-

3294, ¶ 17; Sutton Bank v. Progressive Polymers, LLC, 11th Dist. Portage Nos. 2018-P-0079

and 2019-P-0001, 2019-Ohio-3239, ¶ 9; Fifth Third Bank v. Woeste Bros. Properties, Ltd., 12th
                                              12


Dist. Butler No. CA2010-06-145, 2010-Ohio-5807, ¶ 10. The normal safeguards and defenses

that may have been available in a non-cognovit litigation were not available in this matter, and

the outcome is a consequence of those limitations.

CARR, P. J.
DISSENTING.

       {¶22} I respectfully dissent as I would affirm the trial court’s judgment on the basis that

GAI satisfied the terms of the note.

       {¶23} A trial court’s ruling on a Civ.R. 60(B) motion pertaining to a cognovit judgment

is reviewed for an abuse of discretion. See Cook Family Invests. v. Billings, 9th Dist. Lorain

No. 07CA009281, 2009-Ohio-73, ¶ 6. An abuse of discretion means that the trial court was

unreasonable, arbitrary, or unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).

       {¶24} “While legal, cognovit notes are generally disfavored because they deprive a

debtor of notice and the opportunity to answer the complaint prior to the entry of judgment on

the note.” Fifth Third Bank v. Woeste Bros. Properties, Ltd., 12th Dist. Butler No. CA2010-06-

145, 2010-Ohio-5807, ¶ 10. Here, the cognovit note was part of a settlement agreement aimed

at ending a longstanding dispute between the parties. The instant controversy stems from a

discrepancy of two cents. While GAI took the agreed upon action to satisfy its obligation to

Ms. Petruzzi, it inadvertently paid her $34,999.98 instead of $35,000.00. GAI was not made

aware of the discrepancy during the timeframe within which it could have corrected the

inconsequential clerical error. It is well-settled that “payment is a meritorious defense in

support of a motion for relief from judgment on a cognovit note.”           Saponari v. Century

Limousine Serv., Inc., 8th Dist. Cuyahoga No. 83018, 2003-Ohio-6501, ¶ 18. Given these facts,

I would simply hold that GAI complied with the terms of the note by making the stipulated
                                               13


payments. I would not construe an accounting error amounting to a paltry two cents as default

on the note. GAI fully honored the settlement agreement for all intents and purposes. Under

these circumstances, I cannot say that the trial court’s decision to grant relief from the cognovit

judgment was unreasonable, arbitrary, or unconscionable.


APPEARANCES:

GARY W. JOHNSON and MATTHEW C. MILLER, Attorneys at Law, for Appellant.

GEORGE V. PILAT and RYAN J. BOCKMULLER, Attorneys at Law, for Appellee.